Case 1:19-cv-06524-DLI-ST Document 28-9 Filed 12/04/20 Page 1 of 2 PageID #: 514




ARCHER & GREINER, P.C.
21 Main Street - Suite 353
Court Plaza South, West Wing
Hackensack, New Jersey 07601
(201) 342-6000
Attorneys for Defendant, Peace Bird Trading Corp., and Joinder Claimants, Xing Lin (USA)
International Corp. and Crystal Vogue Inc.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
XIAMEN ITG GROUP CORP., LTD.,                        Civil Action No. 19-CV-6524

                                        Plaintiff,

-against-                                               DECLARATION OF SERVICE

PEACE BIRD TRADING CORP.,

                                      Defendant.

PEACE BIRD TRADING CORP., XING LIN
(USA) INTERNATIONAL CORP.; CRYSTAL
VOGUE INC.
                    Counterclaimants,

-against-


XIAMEN ITG GROUP CORP., LTD.,

                        Counterclaim Defendant




       I, MICHAEL S. HORN, ESQ., an attorney-at-law licensed to practice in the United States

District Court for the Eastern District of New York certify as follows:

       On December 4, 2020, Peace Bird Trading Corp., Joinder Claimants, Xing Lin (USA)

International Corp. and Crystal Vogue Inc. e-filed with the United States District Court, Eastern

District of New York a letter dated December 4, 2020 with Exhibits 1 through 7; and a Federal




219876729v1
Case 1:19-cv-06524-DLI-ST Document 28-9 Filed 12/04/20 Page 2 of 2 PageID #: 515




Rule Of Civil Procedure 37(A)(1) Certification. A copy of the aforementioned documents were

served via eCourts upon John J. Janiec, Esq., attorney for Plaintiffs.

       I affirm that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment



                                                      ARCHER & GREINER, P.C.
                                                      Attorneys for Defendant, Peace Bird
                                                      Trading Corp., Joinder Claimants, Xing Lin
                                                      (USA) International Corp. and Crystal
                                                      Vogue Inc.




                                                      By:_________________________________
                                                            Michael S. Horn
Dated: December 4, 2020




                                                 2
219876729v1
